 In theMatter of BANK OF AMERICA NATIONAL TRUST& SAVINGS Asso-CIATION CALIFORNIAandUNITED OFFICE AND PROFESSIONAL WORKERSOF AMERICACase No. C-903.-Decided August 4, 1939Banking Business-Employer:national banking association isan-Interfer-ence, Restraint,and Coercion-Discrinvination:discharge;for union activity-Reinstatement Ordered:of discharged employee-BackPay:awarded,to dis-charged employee.Mr. William R. Walsh,for the Board.Hettman cQ Scampini,byMr. A. J. Scampini, Mr. Walter E. Hett-man,andMr. Louis Ferrari,of San Francisco, Calif., andMr. Ed-mund Nelson,of Los Angeles, Calif., for the respondent.Mr. Roger M. Strobel,of Los Angeles;, Calif., andBoudin, Cohn &Glickstein, byMr. Louis B. Boudin,ofNew York City, for theU. O. P. W. A.Mr. Abraham J. Harris,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon a charge duly filed by United Office and Professional Workersof America, herein called the U. O. P. W. A., the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Twenty-first Region (Los Angeles, California), issued andduly served its complaint dated June 2, 1938, against Bank ofAmerica National Trust & Savings Association California, hereincalled the respondent, alleging that the respondent had engaged inand was engaging 'in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices, the complaint alleged insubstance that on November 27, 1937, the respondent discharged oneEdward C. Washer,.its employee, because he had joined and assisted alabor organization and had engaged in concerted activities with other14 N. L.R. B., No. 15.207 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees for their mutual aid and protection, and thereby dis-couraged membership in a labor organization.Thereafter, the respondent filed a special appearance praying forthe dismissal of the complaint for want of jurisdiction on the groundsthat the respondent is not an employer, within the meaning of Sec-,tion 2 (2) of the Act, and that it is not engaged in commerce and/that its activities do not affect commerce, within the meaning of Sec-tion 2 (6) and (7) of the Act.At the same time, the respondent fileditsanswer and, thereafter, its supplemental answer denying thealleged unfair labor practices.Pursuant to a notice served upon the respondent and the U. O.P.W. A., a hearing was held in Los Angeles, California, from June27 to July 6, 1938, before R. N. Denham, the Trial Examiner dulydesignated by the Board.The Board and the respondent were rep-resented by counsel ; the U. O. P. W. A., by an organizer.All par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded to all parties.At the close of the hearing,oral argument was had before the Trial Examiner.During the hearing, the respondent renewed its motions to dismisscontained in its special appearance.These were denied by the TrialExaminer.During the course of the hearing, the Trial Examinermade a number of rulings on motions and objections to the admis-sion of evidence.The Board has reviewed these rulings and the rul-ingsmade with respect to the special appearance and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On August 31, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, findingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the Act and recommending thatthe respondent cease and desist therefrom and reinstate Washer tohis former position with compensation from the date of his discharge.On September 19, 1938, the respondent filed exceptions to the Inter-mediate Report and to other parts of the record, including rulings'upon certain motions and objectionsmadeduring the course of thehearing.It also filed proposed findings of fact, conclusions, anddecision.On January 20, 1939, it filed a brief.Pursuant to notice,oral argumentwas had on January 24, 1939, before the Board inWashington, D. C.The respondent and the U. O. P. W. A. wererepresented by counsel and participated in the argument.Pursuantto leave granted at the oral argument, the U. O. P. W. A. filed a briefon February 9, 1939; on March8, 1939,pursuant to leave granted bythe Board, the respondent filed a reply brief.The Board has con-sidered the exceptions filed, the respondent's proposed findings of BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOC. CALIF. 209fact, conclusions, and decision, and the arguments presented at theoral argument as well as those contained in the briefs. Save forthose exceptions which are consistent with the findings, conclusions,and order set forth below, we find the exceptions to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTBank of America National Trust & Savings Association California,the respondent, is a national banking association organized underthe laws of the United States, having its main office in San Francisco,California, and also transacting business at 493 branches in 307 Cali-fornia communities and at a branch in London, England.The respondent conducts a general commercial banking businessand, in addition, offers the following services to the public : Trustservices, small loans, foreign banking, savings banking, and safety-deposit boxes.As part of its foreign banking business the respondentissues travelers' checks and travelers' and commercial letters of credit,the latter being used to finance foreign imports, and buys and sellsforeign exchange.The respondent does business through many corre-spondents in at least 34 States of the United States and one Territory.The respondent is one of the 10 largest banks in the world and oneof the 5 largest in the United States.As of December 31, 1937, thetotal resources used in its business amounted to almost 11/2 billions ofdollars; its capital, surplus, and undivided profits to over 109 milliondollars.At the same time, the respondent had on deposit with banksin New York, Chicago, and other cities almost 80 million dollars, andhad outstanding a liability of almost 24 million dollars for letters ofcredit and acceptances and foreign bills on which the respondent wasthe acceptor, endorser, or maker.As of the same date, the respondenthad on hand commercial deposits of over 565 million dollars and hadloans and discounts outstanding of over 630 million dollars.II.DEFENSES RAISED BY THE RESPONDENT IN ITS SPECIAL APPEARANCEA. The contention that the respondent is an instrumentality andagen&y of the United StatesGovernment and, therefore, is not anemployer within the meaning of Section 2 (2) of the ActThe respondent claims that national banks are agencies and instru-mentalities of the Federal Government;that as such they are synony-mous with the "United States";and that therefore national banks arenot "employers"within the meaning of Section 2 (2) of theAct.Thiscontention the respondent seeks to support by showing that it is a 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember of the Federal Reserve System and of the Federal DepositInsurance Corporation, and is subject to the laws governing nationalbanks and members of the Federal Reserve System and the FederalDeposit Insurance Corporation and the rules and regulations pre-scribed for and imposed upon such banks and members by the severalgovernmental agencies having supervision of their affairs.Therespondent also acts as a depositary for United States funds.All the respondent's stock is privately owned and aside from theafore-mentioned regulation the respondent is responsible only to itsstockholders.It selects its own personnel and otherwise manages itsown affairs so as to pay dividends to its stockholders. In 1936, suchdividends amounted to $8,000,000, an additional $4,156,000 having beenadded in the same year to surplus and undivided profits.The United States did not create the respondent, as it has manyother agencies, for the purpose of carrying on its governmental func-tions.The United States merely provided a permissive means bywhich the respondent could be organized and do business.Havingso permitted the respondent, the United States has subjected it tocertain regulation and has conferred upon the respondent certainrights and privileges.While subjected to certain governmental regu-lation, the respondent performs no governmental functions other thansuch as are purely incidental to its business, such as it might per-form for any other person dealing with it.We find that the respondent is not the United States within themeaning of Section 2 (2) of the Act.We further find that therespondent is an employer within the meaning of Section 2 (2) ofthe Act.B. The contention that the respondent is not engaged in commercewithin the meaning of Section 2 (B) of the Act and that its opera-tions described in Section I above do not affect commerce withinthe meaning of Section 2 (7) of the ActIn the course of conducting its business a commercial bank regu-larly engages in numerous activities, each affecting vitally the com-mercial life of the nation. It thus affords facilities to the commer-cial system of the United States without which commerce wouldcompletely fail.The nature and extent of these facilities are sowell known as to require neither proof nor discussion.We shallmention but a few of them.A commercial bank, such as the respondent, transmits money forits customers from one part of the country to another by means ofdrawing drafts upon its correspondent banks in those other parts ofthe country.It finances the current business operations of its cus-tomers, whether they are engaged in agriculture, industry,or comp BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOC. CALIF. 211merce, including the production and marketing of their products.It issues letters of credit and bank drafts, secured by bills of ladingor warehouse receipts, which are standard instruments of domesticand foreign commerce. It finances the journeyings of travelers byissuing travelers' checks and letters of credit. It trades in foreignexchange.It supplies the capital requirements of every type of in-dustrial and commercial enterprise both through supporting theunderwriting and distribution of securities by investment bankers andby maintaining a market for commercial paper. It discounts tradeacceptances, thus facilitating the sale and shipment of goods in thechannels of trade.It provides for its customers a checking system,ameans of payment for goods and services which obviates thenecessity, danger, and delay of shipping actual money from one partof the country to another, and, through its correspondent banks andthe Federal Reserve System, participates in a Nation-wide and world-wide collection and check-clearance system which similarly permitsand facilitates commercial transactions.It furnishes credit informa-tion to other banks upon the basis of which they engage in one ormore of the afore-mentioned banking activities which affect thenation's commercial life.In addition to all these activities and many more, many banks, ofwhich the respondent is one, maintain trust departments, the activ-ities of which, including various fiduciary services, acting as fiscalagents for others, handling the transfer and registration of corpor-ate stock, etc., are incidental to the successful discharge of a bank'sother functions.The activities of a bank's trust department andcommercial department are closely related and intertwined.It is a matter of common knowledge that the commercial bank, ofwhich the respondent is an outstanding example, is the primarymedium in the commercial system of the United States for the trans-fer of money credits from one portion of the country to another,without the actual transfer of cash, whereby payment is effected forgoods or merchandise sold and transported from one part of theUnited States to another and between the United States and foreigncountries.As the railroad or the steamship serves to move thephysical goods from one place to another, the commercial bank,through its correspondents in the various States of the United States,serves as a medium for moving the credit-in the form of actualchecks or drafts, or in the form of a charge against its own fundsleft on deposit in such other city-which effects payment for themerchandise. - Commerce without payment for the goods moved incommerce would immediately fail.The commercial bank is themedium that supplies the mechanism for making that payment aswell as the credit, in the form of loans to the purchaser, that makesprompt payment possible. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommerce also depends in large part on bank checks as a means.of payment, approximately 85 per cent of'all money payments in theUnited States being made in this form.. Indeed, the ability to payby checks drawn against bank deposits is one of the primary condi-tions of successful commerce.The credit system and the use of bank checks as a medium of exchangelie at the very base of our economic life and are indispensable tothe continued flow of commerce among the several States and withforeign countries.Practically all commercial-banking activities arisein connection with the buying and selling of commodities and serv-ices.Banking is the life-blood of commerce and the cessation of bank-ing operations in this country as a result of industrial strife wouldhave dire consequences on the flow of commerce among the severalStates and with foreign countries.The respondent, in arguing in its brief that it is an instrumentalityand agency of the United States, recognized the relationship betweenbanking and commerce and the effect which industrial strife in con-nection with the former would have upon the latter.While we donot agree with all the conclusions drawn by the respondent, we findits argument cogent.According to the respondent's brief, ". . . thewheels of industry [are] kept moving by a free flow of financial credit... Strikes of bank employees would immediately disrupt bankclearings and commercial activities . . .Public confidence in thestability of the banks would be undermined and . . . the resultswould be comparable to the conditions which made necessary thebank holidays and moratoria of 1933, with all of their disastrouseffects on business, employment, property values and even the sol-vency of the government itself."According to the respondent,paralysis of much of the Nation's commercial life would result fromthe cessation of banking operations.The prominent place of the respondent in the banking system ofthe United States as an instrumentality of commerce is evident fromthe facts stated in Section I, above.The respondent's large depositswith other banks in New York, Chicago, and elsewhere, its tremen-dous liability for outstanding letters of credit and acceptances andforeign bills of exchange, the huge volume of its loans and discountsoutstanding, the amount of commercial deposits maintained by otherswith the respondent, its maintenance of a branch office in London,England, the volume of its business in travelers' checks-all thesedisclose the transcendent importance of the respondent in the bankingsystem of the country and the close relationship of the business of therespondent to the Nation's commercial life. It is evident that aninterruption of the respondent's business would hinder, obstruct, andseriously impair an instrumentality of commerce-the mechanismwhereby payment for goods shipped in commerce is effected-and the BANK OF AMERICA NATIONALTRUST &SAVINGS ASSOC.CALIF. 213flow of commerce among the several States and with foreigncountries.We find that the operations of the respondent have a close, intimate,and substantial relation to trade, traffic, commerce, and transportationamong the several States and with foreign countries.III.THE ORGANIZATION INVOLVEDUnited Office and Professional Workers of America is a labor or-ganization, affiliated with the Committee for Industrial Organization,admitting to its membership office workers, employed by the respon-dent,who do not have the power to hire and discharge otheremployees.IV. THE UNFAIR LABOR PRACTICESIn March 1935 the respondent employed Washer, as one experiencedwith investments, to work in the securities division of its trust de-partment in Los Angeles. In January 1936 Washer was transferredto the chief clerk's division of the trust department.His startingsalary was $125 per month and, in November 1937, when he was dis-charged, he was receiving a salary of $165 per month, having receivedtwo salary increases in the interim.Prior to his employment by the respondent, Washer had had ap-proximately 15 years of banking experience as well as an educationwhich fitted him for such work.He had completed a course at theAmerican Institute of Banking and a law course, receiving an LL. B.degree for the latter.He had worked in bank-trust departmentssince 1925.During this period he continued to study banking,including 6 months' study at the. Graduate School of Business Ad-ministration of Harvard University.He had been well thought ofby previous employers.In the spring of 1937 Washer became actively interested in theunion organization of bank clerks.That this became known to therespondent is evident from the fact that at that time, Kiester, anassistant trust officer and the chief clerk of the trust department, askedWasher whether he had been spoken to by any of the bank examiners,who were then examining the trust department, regarding union ac-tivities among the bank clerks.Kiester stated that he was certainthat if anyone in the trust department would know about such mat-ters, it would be Washer. In March 1937 Washer communicated witha Committee for Industrial Organization attorney and with an or-ganizer, telling them that he was interested in the organization ofbank clerks.Nothing, however, resulted from these conversations.Later in the spring, Washer wrote to John L. Lewis of the Committeefor Industrial Organization, telling him that he was interested inorganizing the respondent's employees.Lewis referredWasher's 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDletter to Lewis Merrill, the president of the U. 0. P. W. A., and fromthat time until December 1937, Washer corresponded with Merrillregarding the organization of the respondent's employees.In April 1937, following the decisions of the Supreme Court of theUnited States upholding the constitutionality of the Act,Washerclipped from a newspaper an article concerning these decisions,wrote on it "Read and Think," and placed it on a bulletin board atthe entrance to the men's washroom in the trust department.Thiswas noticed by a number of employees and discussed by them withWasher.Later that month, Harry M. Bardt, vice president and trust officerin the Los Angeles main office, suggested to Washer that he couldprofit by some branch experience and that later he could return tothe main office to work in the comptroller's division of the trust de-partment.Bardt stated that he had created an opportunity forWasher in the Fresno, California, branch and that Washer was to gothere to learn how a, small branch was operated.Prior to that timeWasher had refused to be transferred to branches as he did not wishto live in a small town.However, with the understanding that theassignment to a branch would be temporary and that he would re-ceive a $25 per month salary increase, Washer agreed to the transferto Fresno.Two or three days later, instructions from the San Fran-cisco office directedWasher to go to San Jose instead of to Fresno.This appears to have been agreeable to Washer.A day or so beforeWasher was to have left for San Jose he was instructed to report toW. J. Kieferdorf, the senior trust officer and executive vice presidentof the respondent at San Francisco and the head of the respondent'sentire trust department.Washer did as instructed.At San Fran-cisco,Kieferdorf told Washer that there had been too many recentchanges in the San Jose trust department and that, to avoid criticism,he would prefer Washer's being transferred to Chico, California.Chico is a small community in the northeast portion of Californiaand the respondent's branch there serves as the center of its trust-department activities in that portion of the State.Washer protestedand did not conceal his dislike for his transfer to Chico, describingit as "Siberia."Washer told Kieferdorf that he did not want to gothere because he did not want to become a "yokel."Kieferdorf statedthat the assignment there was only temporary and gave Washer theimpression that he would be transferred to the San Francisco officebefore the end of the year.At Chico, Washer remained dissatisfied with his transfer.Hewrote to Bardt stating that he hated "this hell-hole" and asking forthe position of assistant comptroller in the Los Angeles main office.He found that at Chico the trust business was handled by a trust BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOC. CALIF. 215,officer, an escrow officer, and a stenographer and that they were ableto. care for all the trust business that developed in the Chico area.,Washer's work there was substantially that of bookkeeper and therewas no opportunity for.him to engage in the type of work for which-he was best qualified-that of investments.The post of comptroller of the trust department was created bythe respondent at about the same time that Washer was transferred toChico, and one Fiefield was given that position.Washer sought-tobe his assistant and, during Washer's vacation, in August, conferredwith Fiefield in regard to this.Fiefield told Washer that he hadspoken to various people in- the trust department who had recom-mended Washer, and that he would attempt to have Washer trans-ferred to his department . as his assistant.Fiefield then askedWasher, "What about these union ideas you have ?" and inquired as to,what Washer's attitude would be if he were transferred into Fie-.field'sdepartment.Fiefield indicated that in his departmentWasher's union activities would be embarrassing because Washer"would be considered more or less on the side of the management."Also during his vacation, Washer discussed with a number of therespondent's employees the question of unionization.In the fall-of 1937 Washer was visited at Chico by A. J. Robelard,assistant trust officeof the Los Angeles main office, who stated toWasher, "By now I guess you know it doesn't pay to talk aboutunions."At approximately the same time, Fiefield also saw Washerin Chico and told Min that he and Kieferdorf were still trying to haveWasher transferred to the comptroller's department.He said toWasher,- "Don't you believe for the time being inasmuch as you arein the dog house on this union business that you ought to forget aboutthis raise that you mention," referring to the $25- per month salaryincrease which had been promised to Washer when he was transferredto Chico but which he never received.Being dissatisfied with his position in Chico, Washer, early in thefall of 1937, wrote to Kieferdorf "asking him just what my futurewas in the Bank of America." As answer to this, Washer received,in November, a letter from Kieferdorf asking him to come to SanFrancisco for a conference on 'November 10.At this conference,Kieferdorf suggested to Washer that he resign from his position withthe respondent and enter the practice of law.ThisWasher refusedto do.When Kieferdorf refused to give Washer any reason fo'r' thissuggestion,Washer stated that his union activities constituted thereason. 'Kieferdorf then inquired of Washer as to those activities andtoldWasher that "being as young as I was and having a future 'aheadof me that I wouldn't jeopardize it by associating with my mentalinferiors, by engaging in a labor union, movement." In this connec=190935-40-vol. 14-15 '. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion,Kieferdorf also asked Washer, "Well, who do you think doublecrossed you, McGuigan,Bardt, or Kiester?"J.E. McGuigan was avice president and trust officer under whomWasher hadworked.When Washer refused to resign,Kieferdorf requested his resignationand said that there was nothing which required the respondent to keepWasher in its service.Washer telegraphed to Merrill the facts con-cerning this interview.On Kieferdorf's instructions,Washer returned to Chico.On No-vember 24,the day before Thanksgiving Day, Washer,with a groupof other employees of the respondent,mailed, at their expense, cir-culars to approximately 5,000 employees of the respondent.Thesecircularswere signed"Bank of America Employees'OrganizationCommittee."They did not name Washer, but'biographically de-scribed him in such detail as to leave no doubt in the minds of anyperson knowing anything of Washer's employment record as to theidentity of the subject of the circulars.The circulars,inter alia,stated :This personal history is given merely to show the Bank's.,atti-tude toward collective bargaining on the part of employees, whichis the only effective method of insuring fair treatment for theindividual...Bank managements. . .attempt to deny their em-ployees the right to stabilize their own salaries through collectivebargaining.The Wagner Act guarantees this right and no em-ployee can be discharged for attempting to obtain such benefitsby joining or organizing a union.The message we have for all employees at this time,...is NorTO BE MISLED BY ANY LAST MINUTE RAISES OR BONUSES GIVEN BY THEBANK OF AMERICA IN AN ATTEMPT TO BLOCK THE UNION MOVEMENT.Any raises or concessions as to hours or conditions,since not basedupon a contract,can be withdrawn as suddenly,upon the slightestwhimof the management... .We will soon offer you an opportunity to join SECRETLY.a statewide union embracing all Bank ofAmerica employees.This union will definitely not be a "company"union, an evil whichwe wish to warn you against.We hope and expect thatwe willsoon be sponsored by and affiliated with one of the national labororganizations.When we have a majority of all employees'signedup we will then be entitled to sole bargaining rights and shalldemand and GET shorter hours and salary increases, _:. .We suggest that you read about, think about, talk about, andprepare for unionization.Presumably these circulars were delivered to the respondent's em-ployees on November 26, the day following Thanksgiving Day.With thousands of such circulars in the hands of employees, it is BANK OF AMERICA NATIONAL TRUST .C SAVINGS ASSOC. CALIF. 217inconceivable that some of them did not reach some of the respon-dent's officials and we find that the respondent knew of this circu-larization of its employees.On the morning of November 27 Giffin, the manager of the Chicobranch, told Washer that he was discharged pursuant to instructionsGiffin had received by telephone from San Francisco.Giffin saidthat the discharge was for cause, but he did not know what the causewas.At Washer's request Giffin called the personnel department atSan Francisco to discover the reason for the discharge and then toldWasher that the San Francisco office refused to give any reasontherefor.On December 9, after Washer had, by letter, accused therespondent of having discharged him for union activities, the re-spondent advised him that he had been discharged for "insubordina-tion and conduct unbecoming a subordinate to his superior officer."Following his discharge, Washer joined the U. O. P. W. A.The respondent, in its answer and supplemental answer, assignedseveral reasons for its discharge of Washer : (1) the unsatisfactoryservices rendered byWasher and his lack of qualifications for hisposition; (2) his making a false expense claim against the respond-ent; and (3) insubordination and insolence toward his superior officers.The first mentioned defense is unsupported by the evidence. Itappears thatWasher's education and experience were of the sortbest calculated to fit him for the work he was hired to do by therespondent.In connection with prior employment, Washer's goodwork had been commended on several occasions.While employedby the respondent he had also been commended by a number of hissuperior officers and had received two salary increases. In each case,the salary increase received by him was not as great as that for whichhe was recommended.Kiester, under whom Washer worked, was soimpressed by his ability that he proposed Washer's accompanyinghim on a trip to New York for the purpose of inspecting systemsemployed by New York banks. Fiefield told Washer that he- wouldlike to have him as his assistant in the comptroller's division, andthat both he and Kieferdorf were doing their utmost to have Washertransferred out of Chico.Bardt, too, had faith in Washer's ability.Washer testified that he did not think there was anyone in the trustdepartment who was more experienced than he; that he had been inthe banking business as long as Kieferdorf had; and that he wasmore familiar with minor details of operation than was Kieferdorf.At no time, including the interview of November 10 when KieferdorfsuggestedWasherof his failure to perform his duties properly.The respondent intro-duced no evidence controverting any of this.Had there been anyevidence of the unsatisfactory character of Washer's work or of hisinefficiency, the persons best qualified to testify thereto would have 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen officials of the respondent who occupied positions superior toWasher.None of these were called by the respondent to testify.It is significant also that inefficiency was not assigned by the re-spondent as a reason for Washer's discharge either at the timethereof or on December 9, 1937, when the insubordination groundwas asserted.The second mentioned defense also is not borne out by the evidence.This defense is based upon the expense claim made by Washer fol-lowing his November 10 trip to San Francisco to confer with Kiefer:dorf at the latter's request.The expense account rendered by Washerfor this. trip amounted to $15.12.Of this, $6.12 represented Washer'srailroad fare and $9 represented meals and lodgings while in SanFrancisco.After Washer submitted this expense account, it was re-turned to him by Kieferdorf with the request that he itemize his dailyexpenses.Washer replied to Kieferdorf stating that he was "writ-ing off as a loss the $15.12 I considered a nominal but fair expenseaccount for a two-day trip to San Francisco made upon your order."Kieferdorf thereupon wrote to Washer stating that there was "nocomplaint as to 'theamountof .the expense involved" and askingWasher to return the expense statement, which Washer did.Hethen received a check payable to him in the amount of $15.12 withwhich there was enclosed :a new statement of traveling expenses:which Washer was asked to sign and return. This new statementhad been prepared by the respondent and contained a purported item=ization ofWasher's expenses on the San Francisco trip.Washerthereupon wrote a letter, addressed to the trust officer from whomhe received this new statement, explaining that his failure to itemizethe expenses,,in the first instance, was due to the fact that while in''San Francisco he had stayed with friends and as a result had notincurred a ' hotel bill.He explained, however, that he had thus be-come obligated to his friends and it had been necessary for him toreciprocate by entertaining them while in San Francisco, and that theexpenses actually incurred by him on the trip exceeded $15.12.Withthis letter,Washer returned the check and asked that the respondentreturn the check to him "if after reading this letter you are convincedof the fairness of the account as rendered . . . If you do not con-sider the accounting satisfactory you may forget the entire matter."The account was then approved by the respondent and the check'returned to Washer.The respondent relies upon this incident to show that Washer madea false claim and was, therefore, dishonest.We find no merit in thiscontention:Itwould appear that had Washer been dishonest he-would not have returned the check insisting that he did not want toreceive payment unless the respondent understood thoroughly theentire situation.It is to be noted, moreover, that the filing of a false BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOC. CALIF. 219expense claim also was not assigned by the respondent as a reasonforWasher's discharge either at the time thereof or on December 9,1937, when the insubordination ground was asserted.The third mentioned defense, we find, is not supported by the evi-^deuce.It is based upon certain correspondence between Washer andKieferdorf and the circular mailed on November 24 to the respond-ent's employees.The latter cast aspersions upon the respondent as abank which paid low salaries, was "kicking an employee around"because of his union activities, and was unwilling to bargain collec-tively with its employees.Such statements were unquestionably notcalculated to enhance the respondent in the eyes of its employees.The circular, however, was obviously an honest attempt by a groupof employees to lead their fellow employees into self-organization,and the publication and distribution thereof were concerted activitieswhich could not lawfully be made the ground for a discharge.The correspondence which the respondent claims amounted to in-subordination was that concerning the expense accounts submittedby Washer following his trip to San Francisco.When the expenseaccount was first returned to Washer by Kieferdorf with the requestfor itemization, Kieferdorf closed his letter with the words "Kindregards."Replying to this,and saying that he was "writing off as aloss the $15.12,"Washer stated in his letter :Your letter appears to me to be but one of a series of pettyannoyances I expect to be subjected to because of my failureto accept your advice to resign because of my Union activity.I can see no other reason for correspondence regarding such apetty detail by the Vice President and Senior Trust Officer ofone of America's largest banks."Kind regards" to you too.To this letter Kieferdorf replied, statinginter alia:I am certainly not obligated in any way to make explanationsto you, but for your own information I might state that the mat-ter of your expense statement was handled by me personally be-cause of the illness of the Comptroller.Any other conclusionthat you have drawn with reference to my personal handling ofthe matter is, of course, unfair and certainly shows lack ofappreciation.Washer replied, thanking Kieferdorf for his letter, and stating:I refrain from answering at length the last phrase in yourletter, "unfair and certainly shows lack of appreciation."Butvery briefly, in the light of my past experience with other"friends" among the officers of the Trust Department, coupledwith my present "enviable" position, am I to be criticized for 220DECISIONSOF NATIONALLABOR RELATIONS BOARDnot appreciating help which must be described as invisible, in-tangible, and inedible?We live in a material world.If your efforts in my behalf though possibly unavailing, meritmy appreciation you most certainly have it,Kind regards.Washer, himself, typed the letters he wrote to Kieferdorf, since hewas writing to Kieferdorf personally, and testified that he believesthat he marked the letters "confidential."That they were so markedwas not denied by the respondent.As a result Washer did not feelthat his addressing Kieferdorf familiarly caused any "sacrifice ofhis [Kieferdorf's] dignity because no one else was involved."It is true that in writing the letters from which we have quotedaboveWasher did not observe the usual business amenity.When,however, it is considered that the relationship between Washer andKieferdorf was a friendly one, the respondent's charge of insolenceand insubordination is unsupportable.That the relationship be-tween them was such is clear not only from the letters themselvesbut also from Washer's undenied testimony. In this connection, itshould be noted that Washer wrote to Bardt also in this familiar vein,the familiarity being based, similarly, upon the friendship whichexisted between Washer and Bardt.Letters, however, which Washerwrote to officers of the respondent with whom he was not on a familiarbasis were couched in the usual tone of business correspondence, eventhough such officers were less important than was Kieferdorf in theheirarchy of the respondent's establishment.Washer was firstadvised that insubordination was the reason for his discharge byletter of December 9.The respondent did not introduce the testimony of any witnessesto refute the charge that Washer was discharged for union activities.Neither Bardt, Robelard, McGuigan, Kieferdorf, Giffin, Kiester, norFiefield was called as a witness to deny or explain any of Washer'stestimony.No personnel officer of the respondent was called to giveevidence concerning the reasons asserted by the respondent for thedischarge.On the other hand, officers of the respondent had indi-cated toWasher their disapproval of his union activities.Underthese circumstances, we are constrained to and do find that the dis-charge of Washer was due to none of the reasons asserted by therespondent, but only to his obvious interest in the self-organizationof the respondent's employees.Prior to Washer's discharge some of the respondent's employeeswere U. O. P. W. A. members. The activities of Washer whichserved as the cause of his discharge had the necessary effect of en-couraging such members, as well as those of the respondent's em-ployees who were members of no organization, to exercise their rights BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOC. CALIF. 221under theAct.The dischargeofWasher,on the other hand, wascalculated to discourage membership in labor organizations.Thenecessary effect of such discharge was to discourage those of therespondent's employees who were U.O. P. W. A.members from con-tinuing their membership in that organization and to discourageother employees of the respondent from becoming members of theU. O. P. W.A. or any other labor organization.The dischargenecessarily,furthermore,interferedwith,restrained,and coerced allsuch employees in the exercise of their right to self-organization,to form,join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities,for the purpose of collective bargaining or othermutual aid or protection.We find that the respondent discriminated in regard to hire andtenure of employment of Washer and thereby discouraged member-ship in theU. O. P. W.A. and iii other labor organizations.We further find'that by its discharge of Washer,the respondenthas interfered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of the Act.After his discharge,Washer applied to the Occidental Life Insur-ance Company,the company through which the respondent operatedan employees'retirement plan, for payment to him of the amountdue him from the retirement fund, and returned to the InsuranceCompanyhis retirement plan certificate for cancelation.He re-ceived from the Insurance Company $157.The respondent claimsthat, bytaking this action, "Washer accepted said discharge and didthereupon sever his relationship of employment with respondent."We find the respondent's claim to be without merit and that thisaction of Washer was no evidence of an intention to waive his claimagainst the respondent for having discriminatorily discharged him,but was merely the collection by him of funds accumulated to hiscredit to which he was at all times entitled.In this connection, itshould be noted that Washer's intention to invoke the provisions oftheAct withreference to his discharge was asserted by him in aletter to the respondent prior to the receipt of his funds from theInsuranceCompany.In this letter,Washer also stated :In withdrawing the balance to my credit in such fund it is tobe expressly understood that it does not denote any intention ofvoluntary resignation or acquiescence in involuntary discharge asan employee of the bank.In January 1938 Washer obtained employment working for afriend of his in the retail-merchandising business and was there em-ployed until the end of April 1938.He earned$60 in January, $75in February, and $125 in March and in April.At the end of April, 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness conditions were such that Washer left his friend's employ.He then undertook to become a. purchasing agent for various indi-viduals and was so acting at the time of the hearing.However, hedid not maintain an office, had very few customers, described him-self as unemployed "for material purposes," and did not consider hisoccupation at the time of the hearing as permanent..From the timeof his discharge to the time of the hearing, Washer had earned ap-proximately $400. He desires to be reinstated to his position withthe respondent.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section IV above,occurring in connection with the operations of the respondent de-scribed in Sections I and II above, have a close, intimate, and sub-stantial relation to trade, traffic, commerce, and transportationamong the several States and with foreign countries and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.VI. THE REMEDYWe have found that the respondent has engaged in certain unfairlabor practices.We will order it to cease and desist therefrom andto take certain affirmative action in order to effectuate the policies ofthe Act.We have found that, because of his union activities, the respondentdiscriminated againstWasher in regard to hire and tenure of em-ployment, within the meaning of the Act, in discharging Washer onNovember 27, 1937, and thereby discouraged membership in labororganizations and interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.To remedy this so as to effectuate the policies of the Act, wewill order the respondent to offer immediate reinstatement to hisformer or to a substantially equivalent position to Washer withoutprejudice to his seniority and other rights and privileges, includingthe right to his participation in the respondent's employees' retire-ment plan.We will further order the respondent to make Washer whole forany loss of pay he has suffered by reason of his discharge by pay-ment to him of a sum of money equal to that which he normallywould have earned as wages from November 27, 1937, to the date ofthe offer of reinstatement less his net earnings 1 during said period.1 By "net earnings"ismeant earnings less expenses,such as for transportation,room,and board,incurred by washer in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatter BANK OF AMERICA NATIONAL TRUST & SAVINGS ASSOC. CALIF. 223:Upon the basis of the foregoing findings of fact and upon., theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.United Office and Professional Workers of America is a labororganization, within the meaning of Section 2 (5) of the Act.2.The respondent is an employer, within the meaning of Section 2(2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Edward C. Washer and thereby discouraging membershipin a labor organization, the respondent has engaged in and is en-gaging in an unfair labor practice, within the meaning of Section 8(3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices.within the meaning of Section 8 (1) of the Act.5.. The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations At,the National Labor Relations Board hereby orders that the respon-dent, Bank of America National Trust & Savings Association Cali-fornia, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in United Office and ProfessionalWorkers of America or any other labor organization of its em-ployees, by discharging or refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or otherofCrossettLumber CompanyandUnitedBrotherhoodofCarpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local2590,8 N.L.R.B. 440.Moniesreceivedfor work performed upon Federal,State, county, municipal,or other work-reliefprojects are not considered as earnings,but, as provided below in the Order, shall bededucted from the sum due to Washer and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal,State,county,municipal,or other govern-ment or governments which supplied the funds for said work-relief projects. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDmutual aid or protection, as guaranteed in Section 7 of the National.Labor Relations Act.2.Take the following affirmative action, which the Board finds-will effectuate the policies of the Act :(a)Offer to Edward C. Washer immediate and full reinstatementto his former or a substantially equivalent position without preju-dice to his seniority and other rights and privileges, including the-right to his participation in the respondent's employees' retirementplan;(b)Make whole the said Edward C. Washer for any loss of payhe may have suffered by reason of the respondent's discrimination hlregard to his hire and tenure of employment by payment to him ofa suln of money equal to that which he normally would have earnedas wages during the period from November 27, 1937, the date ofsuch discrimination, to the date of the offer of reinstatement, less-his net earnings 2 during said period ; deducting, however, from theamount otherwise due to Washer, monies received by him during saidperiod for work performed upon Federal, State, county, municipal,.or other work-relief projects, and pay over the amount, so deducted,.to the appropriate fiscal agency of the Federal, State, county; or-other government or governments which supplied the funds for saidwork-relief projects;(c) Immediately post in conspicuous places in each of the respond-east'smain offices in Los Angeles and San Francisco, and in each-branch operated by the respondent, and maintain for a period of atleast sixty (60) consecutive days, notices stating that the respondentwill cease and desist in the manner set forth in paragraphs 1 (a) and(b), and that it will take the affirmative action set forth in para--graphs 2 (a) and (b) of this Order;(d)Notify the Regional Director for the Twenty-first Region in.writing within ten (10) days from the date of this Order what steps.the respondent has taken to comply herewith.Mn. WILLIAM M. LESERSON took no part in the consideration ofthe above Decision and Order.2 See footnote 1,supra.